UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
KRISTY PFLUG, et al.,

                                    Plaintiffs                    ORDER TO SHOW CAUSE
                                                                  20-cv-0018 (SJF) (SIL)
                      v.

THE COUNTY OF SUFFOLK,

                                     Defendant.
--------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Plaintiffs filed a complaint in this employment disability discrimination action on January

2, 2019. The case was reassigned to the undersigned on June 30, 2020. On July 2, 2020, this

Court, inter alia, set a Status Conference for September 8, 2020, and directed the parties to file a

status report by no later than August 28, 2020, addressing the procedural posture of the case.

(See Case Docket, July 2, 2020 electronic SCHEDULING ORDER.) On August 10, 2020, the

Court issued a subsequent scheduling order changing the time of the September 8, 2020 Status

Conference from 11:15 a.m. to 1:30 p.m. and informing the parties that said Conference would

be conducted telephonically. (See Case Docket, August 10, 2020 electronic SCHEDULING

ORDER.)

        On August 26, 2020, in compliance with the Court’s July 2, 2020 Scheduling Order,

Plaintiffs’ counsel filed the parties’ joint Status Report. 1 (See ECF No. 12.) Thereafter, on

September 8, 2020 at 1:30 p.m., the Court commenced the scheduled Status Conference.

Counsel for Defendant appeared for the scheduled conference; Plaintiffs’ counsel failed to

appear or otherwise contact the Court.



        1
         The Court notes that neither party appeared for a status conference scheduled before
Magistrate Judge Locke on August 26, 2020. (See ECF No. 13 (SIL Minute Order).)
       ACCORDINGLY, IT IS HEREBY ORDERED that Plaintiffs shall show cause, by

electronically filing an affidavit by no later than 5:00 p.m. on September 22, 2020, why this

action should not be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for

failure to prosecute and failure to comply with a court order.


                FAILURE TO TIMELY FILE A WRITTEN SUBMISSION IN
                ACCORDANCE WITH THIS ORDER TO SHOW CAUSE
                WILL RESULT IN THE DISMISSAL OF THIS ACTION IN
                ITS ENTIRETY PURSUANT TO RULE 41(b) OF THE
                FEDERAL RULES OF CIVIL PROCEDURE WITHOUT
                FURTHER NOTICE.



       IT IS FURTHER ORDERED that a control-date Status Conference is scheduled for

October 8, 2020 at 11:15 a.m., in-person in the Central Islip Federal Courthouse, subject to

cancellation.

       SO ORDERED this 8th day of September 2020 at Central Islip, New York.


                                                     /s/ Sandra J. Feuerstein
                                                     Sandra J. Feuerstein
                                                     United States District Judge




                                                     2
